Fourth Court of Appeals
                               San Antonio, Texas
                                      May 12, 2016

                                   No. 04-16-00112-CR

                                   Joshua SANCHEZ,
                                        Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 227th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2012CR5385
                     Honorable Philip A. Kazen, Jr., Judge Presiding


                                     ORDER

       The Appellant’s Motion for Extension of Time to file their brief is granted.   The
appellant’s brief is due on May 26, 2016.



                                                 _________________________________
                                                 Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of May, 2016.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court